Citation Nr: 9920618	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-06 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969 and from September 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a left ankle injury and assigned a 0 percent 
(noncompensable) evaluation, effective March 1995.  By a 
rating decisions dated September 1996 and February 1997, the 
RO continued the noncompensable evaluation for the veteran's 
left ankle injury.


REMAND

The veteran contends that the current evaluation assigned for 
his left ankle disorder does not adequately reflect the 
severity of his disability. 

A preliminary review of the record discloses that additional 
action by the RO is required prior to a final disposition of 
the veteran's claim.
 
The veteran sustained a left ankle injury in service in 1971.  
His service connected left ankle disability has been 
characterized as residuals of a fracture of the left medial 
malleolus.  Private hospital records show that the veteran 
underwent an excision of the distal segment of the medial 
malleolus of the left ankle in November 1991, after twisting 
his ankle at work.  In October 1996, the veteran was afforded 
a VA examination; however, as he attended the examination 
with a short-leg cast on his left leg, it was impossible for 
the examiner to evaluate range of motion or otherwise conduct 
an examination of his left ankle.  Private radiology reports 
dated August 1996 and October 1996 show an impression of post 
traumatic changes and degenerative uptake within the medial 
tibiotalar joint on the left.  Private outpatient 

treatment reports dated October to November 1996 reflect the 
veteran's complaints of pain on motion of the left ankle and 
decreased sensation in the left foot. 

Because the VA examination in October 1996 was not completed, 
and private medical evidence demonstrates continuing 
complaints concerning the left ankle, the Board finds that an 
additional VA examination is necessary to evaluate the 
veteran's service connected left ankle disability, and this 
case will be remanded to the RO for that purpose.  In this 
connection, the Board notes that rating decisions must be 
based on medical findings which relate to the applicable 
criteria of VA's schedule for rating disabilities.  See 
Massey v. Brown, 7 Vet.App. 204 (1994). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for a left ankle 
disorder since November 1996.  After 
securing any necessary release(s) from 
the veteran, the RO should attempt to 
obtain copies of any such clinical 
records.

2.  The RO should then arrange for the 
veteran to undergo an examination by an 
orthopedic specialist for the purpose of 
determining the current nature and 
severity of his service-connected left 
ankle disability.  Prior to the 
examination, the RO should furnish the 
examiner with the appellant's claims 
file, and a copy of this REMAND, for 
review.  Following a thorough evaluation 
and all indicated studies and tests, the 
orthopedic examiner should: list all 
objective findings as to the veteran's 
left ankle disability; indicate the level 
of impairment caused by the ankle 
disability in terms of the nomenclature 
of the rating schedule; specify whether 
the veteran has functional loss or 
weakness of the ankle due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination; and whether pain could 
significantly limit his functional 
ability during flare-ups or during 
periods of repeated use. Any functional 
loss during flare-ups or repeated use 
should be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups. 

3.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instruction.  If the report is not 
responsive to all questions posed by the 
Board, it should be returned to the 
examiner for completion.

4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  In 
evaluating the veteran's ankle 
disability, the RO should consider all 
applicable criteria, including Diagnostic 
Codes 5270, 5271, 5272, 5273, and 5274 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the claim for 
an increased disability evaluation.  The veteran is free to 
submit any additional evidence he wishes to have considered 
in connection with his 


appeal; however, no action by him is required until he 
receives further notice.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 201100(b) (1998).


 

